DETAILED ACTION
Status
This Office Action is responsive to preliminary claim amendments filed for No. 16/988,793 on August 10, 2020. Please note: Claims 15-20 have been cancelled. Claims 1-14 and 21-26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:
	In line 2 of Claim 11: “a first object” should read “the first object” because claim 1 already recites “a first object”.
Claim 12 depends on claim 11, and is therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 20210264575 A1), hereinafter Zhang.

Regarding Claim 1, Zhang teaches:
An optical object recognition method (See the methods in FIGS. 3, 5 and 6) comprising:
driving first light sources among a plurality of light sources (See paragraph [0041]: the pixel array 203 includes a plurality of light sources, corresponding to a plurality of OLED’s, including a plurality of first light sources, which are driven to emit light 101, as shown in FIG. 2A) included in a display panel (See FIG. 2A: 200), the first light sources being disposed to correspond to an object recognition window which is a partial region of the display panel (See paragraph [0047] and FIG. 2B: 220 is an object recognition window which is a partial region of the display panel, has the first light sources corresponding to it (the OLED’s corresponding to 220));
obtaining a plurality of images (See FIG. 4: Image A and Image B) (See FIG. 5: S501 and FIG. 6: S601) based on reflected light received by an object recognition sensor (FIG. 2A: 206 receives reflected light 102) (See paragraph [0044]) through the object recognition window while driving the first light sources (See paragraph [0061], lines 1-5: Image B is obtained based on the reflected light 102, as shown in FIG. 2A) (See paragraph [0092], lines 1-13: Image A, corresponding to the foreign object correction image is obtained based on the reflected light);
obtaining at least one of the plurality of images as a first reference image for optical object recognition associated with a first object (See paragraph [0092], lines 1-13: Image A, corresponding to the foreign object correction image is a first reference image for optical object recognition associated with a first object (the user’s finger 30, as shown in FIG. 1)); and
storing the first reference image (See paragraph [0104]) (See FIG. 6: S603).

Regarding Claim 11, Zhang teaches:
The method of claim 1, wherein the first reference image is an image that does not include a first object (See paragraph [0092], lines 1-13), the method further comprising:
obtaining at least another one image among the plurality of images as a first image (See FIG. 4: Image B), the first image being an image that includes the first object (See paragraph [0061], lines 1-5); and
obtaining a first effective image for the first object based on the first image and the first reference image (See paragraph [0075]: a detection fingerprint image corresponds to a first effective image).

Regarding Claim 12, Zhang teaches:
The method of claim 11, wherein obtaining the first effective image includes:
obtaining the first effective image by subtracting the first reference image from the first image (See paragraph [0061], lines 13-16) (See paragraph [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee et al. (US 20190347463 A1), hereinafter Lee.

Regarding Claim 2, Zhang teaches:
The method of claim 1, wherein:
the first reference image is an image that does not include the first object (See paragraph [0092], lines 1-13), the plurality of images includes a first image (See FIG. 4: Image B) that includes the first object (See paragraph [0061], lines 1-5), and
the first reference image is an image obtained before or after the first image among the plurality of images that are obtained (See paragraph [0092], lines 1-13: the first reference image, corresponding to the foreign object correction image, is an image obtained before the first image).
Zhang does not explicitly teach (see elements emphasized in italics):
the first reference image is an image obtained immediately before or immediately after the first image among the plurality of images that are obtained.
However, in the same field of endeavor, methods for user authentication (Lee, paragraph [0002]), Lee teaches:
	A first reference image is an image obtained immediately before or immediately after a first image among a plurality of images that are obtained (See paragraph [0045], lines 1-5: a first image is obtained in step S360 of FIG. 3) (See paragraph [0046], lines 12-20 and paragraph [0048], lines 1-10: a first reference image, corresponding to the background image data, is obtained immediately before (before T2 in FIG. 5) or immediately after (after T3 in FIG. 5) the first image).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Zhang) so the first reference image is an image obtained immediately before or immediately after the first image among the plurality of images that are obtained (as taught by Lee). Doing so would allow the first reference image to reflect the latest states of residual fingerprints or foreign substances on the fingerprint input window, while minimizing the adverse effect caused by residual image data (See Lee, paragraph [0046], last five lines and paragraph [0048], last six lines).

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Flament et al. (US 20190188442 A1), hereinafter Flament.

Regarding Claim 3, Zhang teaches:
The method of claim 1, further comprising:
sensing, by a touch sensor panel, a touch input of a user (See paragraph [0045]), and
wherein, when the touch input is sensed, the first light sources are driven (See paragraph [0041]) (See paragraph [0092], lines 1-13: fingerprint detection is performed when the user’s finger touches the fingerprint detection region of the electronic device).
Zhang does not explicitly teach (see elements emphasized in italics):
wherein, when the touch input is sensed, the plurality of images are sequentially obtained, and the first reference image is obtained and stored.
However, in the same field of endeavor, fingerprint imaging (Flament, Abstract), Flament teaches:
	when a touch input is sensed, a plurality of images are sequentially obtained (See paragraph [0075]) (See paragraph [0152], lines 1-4), and a first reference image is obtained (See paragraph [0150]: the process in FIG. 22 of receiving a fingerprint image in 2210 and extracting darkfield information in 2220 corresponds to obtaining a plurality of images sequentially, and obtaining a first reference image, corresponding to the modeled darkfield image) and stored (See paragraph [0149]: the first reference image, corresponding to the modeled darkfield image, is stored in the darkfield image database 2110 in FIG. 21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Zhang) so when the touch input is sensed, the plurality of images are sequentially obtained, and the first reference image is obtained and stored (as taught by Flament). Doing so would allow for the first reference image to be obtained while the user’s finger is present, improving the flexibility of the method (See Flament, paragraph [0152]).

Regarding Claim 5, Zhang does not explicitly teach:
The method of claim 1, wherein obtaining the at least one of the plurality of images as the first reference image includes:
obtaining a plurality of first values by performing a spatial signal processing on the plurality of images, respectively; and
selecting at least one image among the plurality of images as the first reference image based on the plurality of first values and a predetermined first threshold value.
However, in the same field of endeavor, fingerprint imaging (Flament, Abstract), Flament teaches:
obtaining at least one of a plurality of images as a first reference image (See paragraph [0116]: the process of capturing multiple darkfield candidate images, and selecting an actual darkfield image from the  darkfield candidate images corresponding to the claimed process) includes:
obtaining a plurality of first values by performing a spatial signal processing on the plurality of images, respectively (See paragraph [0117], lines 6-14: obtaining spatial frequencies of each of the darkfield candidate images corresponds to obtaining a plurality of first values by performing a spatial signal processing on the plurality of images, respectively); and
selecting at least one image among the plurality of images as the first reference image based on the plurality of first values and a predetermined first threshold value (See paragraph [0117], lines 6-14: determining that spatial frequencies related to a fingerprint are not present in the darkfield candidate images to select a darkfield image corresponds to selecting at least one image among the plurality of images as the first reference image based on the plurality of first values and a predetermined first threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Zhang) so obtaining the at least one of the plurality of images as the first reference image includes the claimed steps (as taught by Flament). Doing so would ensure that the first reference image is not representative of a fingerprint of the user (See Flament, paragraph [0117]).

Regarding Claim 6, Zhang in view of Flament teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang in view of Flament teaches:
The method of claim 5, wherein, among the plurality of images, at least one image having a respective first value smaller than or equal to the first threshold value is selected as the first reference image (See Flament, paragraph [0117], lines 6-14: determining that spatial frequencies related to a fingerprint are not present in the darkfield candidate images to select a darkfield image corresponds to at least one image having a respective first value smaller than or equal to the first threshold value being selected as the first reference image).

Regarding Claim 7, Zhang does not explicitly teach:
The method of claim 1, wherein obtaining the at least one of the plurality of images as the first reference image includes:
obtaining a plurality of second values by performing a frequency signal processing on the plurality of images, respectively; and
selecting at least one image among the plurality of images as the first reference image based on the plurality of second values and a predetermined second threshold value.
However, in the same field of endeavor, fingerprint imaging (Flament, Abstract), Flament teaches:
obtaining at least one of a plurality of images as a first reference image (See paragraph [0116]: the process of capturing multiple darkfield candidate images, and selecting an actual darkfield image from the  darkfield candidate images corresponding to the claimed process) includes:
obtaining a plurality of second values by performing a frequency signal processing on the plurality of images, respectively (See paragraph [0117], lines 6-14: obtaining spatial frequencies of each of the darkfield candidate images corresponds to obtaining a plurality of second values by performing a frequency signal processing on the plurality of images, respectively); and
selecting at least one image among the plurality of images as the first reference image based on the plurality of second values and a predetermined second threshold value (See paragraph [0117], lines 6-14: determining that spatial frequencies related to a fingerprint are not present in the darkfield candidate images to select a darkfield image corresponds to selecting at least one image among the plurality of images as the first reference image based on the plurality of second values and a predetermined second threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Zhang) so obtaining the at least one of the plurality of images as the first reference image includes the claimed steps (as taught by Flament). Doing so would ensure that the first reference image is not representative of a fingerprint of the user (See Flament, paragraph [0117]).

Regarding Claim 8, Zhang in view of Flament teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang in view of Flament teaches:
The method of claim 7, wherein, among the plurality of images, at least one image having a respective second value smaller than or equal to the second threshold value is selected as the first reference image (See Flament, paragraph [0117], lines 6-14: determining that spatial frequencies related to a fingerprint are not present in the darkfield candidate images to select a darkfield image corresponds to at least one image having a respective second value smaller than or equal to the second threshold value being selected as the first reference image).

Claims 4, 13, 14, 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li et al. (US 20180365470 A1; Cited in Applicant’s IDS dated 08/10/2020), hereinafter Li.

Regarding Claim 4, Zhang teaches:
The method of claim 1, further comprising:
checking whether the display panel or an electronic device including the display panel (See paragraph [0054]) has an unused state (See paragraph [0089]: determining that no fingerprint is entered corresponds to checking whether the display panel or the electronic device has an unused state), and
wherein, when the display panel or the electronic device has the unused state, the first light sources are driven (See paragraph [0041]) (See paragraph [0092], lines 1-13: fingerprint detection is performed when the user’s finger touches the fingerprint detection region of the electronic device).
Zhang does not explicitly teach (see elements emphasized in italics):
wherein, when the display panel or the electronic device has the unused state, the plurality of images are sequentially obtained, and the first reference image is obtained and stored.
However, in the same field of endeavor, fingerprint identification (Li, paragraph [0002]), Li teaches:
	when a display panel (FIG. 1: 11) or an electronic device (FIG. 1: 10) including the display panel has an unused state (See paragraph [0038], lines 1-3: determining that the display panel 11 is not pressed by the finger FG of the user corresponds the display panel or the electronic device having an unused state), a plurality of images are sequentially obtained, and a first reference image is obtained (See paragraph [0034]: obtaining first images IM_1 and first background image BG_IM_1 corresponds to obtaining a plurality of images sequentially, and obtaining a first reference image, corresponding to the first background image BG_IM_1) and stored (See FIG. 4: since BG_IM_1 is used later in step 406, it must be stored in some capacity).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Zhang) so, when the display panel or the electronic device has the unused state, the plurality of images are sequentially obtained, and the first reference image is obtained and stored (as taught by Li). Doing so would allow for lattice interference to be eliminated (See Li, paragraph [0031]).

Regarding Claim 13, Zhang teaches:
An electronic device (See paragraph [0054]) comprising:
a display panel (See FIG. 2A: 200) including a plurality of light sources (See paragraph [0041]: the pixel array 203 includes a plurality of light sources, corresponding to a plurality of OLED’s, including a plurality of first light sources, which are driven to emit light 101, as shown in FIG. 2A), the display panel configured to drive first light sources among the plurality of light sources to display an object recognition window on a partial region of the display panel  (See paragraph [0047] and FIG. 2B: 220 is an object recognition window which is a partial region of the display panel, has the first light sources corresponding to it (the OLED’s corresponding to 220) that are driven);
an object recognition sensor (FIG. 2A: 206 receives reflected light 102) (See paragraph [0044]) configured to obtain a plurality of images (See FIG. 4: Image A and Image B) (See FIG. 5: S501 and FIG. 6: S601) based on reflected light received through the object recognition window while driving the first light sources  (See paragraph [0061], lines 1-5: Image B is obtained based on the reflected light 102, as shown in FIG. 2A) (See paragraph [0092], lines 1-13: Image A, corresponding to the foreign object correction image is obtained based on the reflected light);
a processor (FIG. 8: 810) (See paragraph [0103]) configured to obtain at least one of the plurality of images as a first reference image for optical object recognition associated with a first object, the first reference image being an image that does not include the first object (See paragraph [0092], lines 1-13: Image A, corresponding to the foreign object correction image is a first reference image for optical object recognition associated with a first object (the user’s finger 30, as shown in FIG. 1), , the first reference image being an image that does not include the first object); and
a memory (FIG. 8: 820) configured to store the first reference image (See paragraph [0104]) (See FIG. 6: S603).
Zhang does not explicitly teach (see elements emphasized in italics):
The object recognition sensor configured to continuously obtain a plurality of images.
However, in the same field of endeavor, fingerprint identification (Li, paragraph [0002]), Li teaches:
An object recognition sensor (FIG. 1: SN_array) configured to continuously obtain a plurality of images (See paragraph [0034]: obtaining first images IM_1 at a first time corresponds to continuously obtaining a plurality of images); and 
a processor (FIG. 1: 14) configured to obtain at least one of the plurality of images as a first reference image (See paragraph [0034]: performing an average operation on the plurality of first images IM_1 to obtain the first background image BG_IM_1 corresponds to obtaining at least one of the plurality of images as a first reference image).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Zhang) so the object recognition sensor is configured to continuously obtain a plurality of images (as taught by Li). Doing so would allow for lattice interference to be eliminated (See Li, paragraph [0031]).

Regarding Claim 14, Zhang in view of Li teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang in view of Li teaches:
The electronic device of claim 13, further comprising:
a touch sensor panel configured to sense a touch input of a user (See Zhang, paragraph [0045]), wherein the processor is configured to check whether the display panel or the electronic device has an unused state (See Zhang, paragraph [0089]: determining that no fingerprint is entered corresponds to checking whether the display panel or the electronic device has an unused state), and
wherein, when the touch input is sensed or when the display panel or the electronic device has the unused state (See Li,  paragraph [0038], lines 1-3: determining that the display panel 11 is not pressed by the finger FG of the user corresponds the display panel or the electronic device having an unused state), the display panel is configured to drive the first light sources (See Zhang, paragraph [0041]) (See Zhang, paragraph [0092], lines 1-13: fingerprint detection is performed when the user’s finger touches the fingerprint detection region of the electronic device), the object recognition sensor is configured to continuously obtain the plurality of images (See Li, paragraph [0034]: obtaining first images IM_1 at a first time corresponds to continuously obtaining a plurality of images), the processor is configured to obtain the first reference image (See Li, paragraph [0034]: performing an average operation on the plurality of first images IM_1 to obtain the first background image BG_IM_1 corresponds to obtaining at least one of the plurality of images as a first reference image), and the memory is configured to store the first reference image (See Zhang, paragraph [0104]) (See Zhang, FIG. 6: S603).
In addition, the same motivation is used as the rejection for claim 13.

Regarding Claim 21, Zhang teaches:
A biometric device (See paragraph [0054]) comprising:
a plurality of light-emitting pixels (See FIG. 2A: 203) disposed behind a pattern recognition window of a larger display panel (See FIG. 2A: 200) (See paragraph [0047] and FIG. 2B: 220 is a pattern recognition window of a larger display panel, behind which 203 are disposed);
a plurality of light-sensing pixels (FIG. 2A: 206 receives reflected light 102) (See paragraph [0044]: 206 includes a plurality of light-sensing pixels) disposed behind the light-emitting pixels (See FIG. 2A: 206 disposed behind 203) in a reflective light path from the pattern recognition window (See paragraph [0044]: 206 is in a reflective light path from the pattern recognition window, as illustrated by the reflected light 102 in FIG. 2A); and
a plurality of memory cells (FIG. 8: 820; See paragraph [0107]: although the disclosure does not explicitly disclose cells, the memory 820 is disclosed as being able to store multiple instructions and data. Therefore, the Examiner is interpreting cells, corresponding to memory locations for each piece of data, as necessarily being present in the memory 820) in signal communication with the plurality of light-sensing pixels, respectively, (See FIG. 8: 820 is in signal communication with the plurality of light-sensing pixels in 840), wherein the plurality of memory cells is configured to receive from the plurality of light-sensing pixels a reference image (See paragraph [0104]) (See FIG. 6: S603) when light emitted by the plurality of light-emitting pixels is reflected back through the pattern recognition window (See paragraph [0092], lines 1-13: Image A, corresponding to the foreign object correction image is a reference image obtained when light emitted by the plurality of light-emitting pixels is reflected back through the pattern recognition window).
Zhang does not explicitly teach (see elements emphasized in italics):
the reference image indicative of a shadow cast by at least the plurality of light-emitting pixels.
However, in the same field of endeavor, fingerprint identification (Li, paragraph [0002]), Li teaches:
a reference image (See paragraph [0034]: first background image BG_IM_1 corresponds to a reference image) indicative of a shadow cast by at least a plurality of light-emitting pixels (FIG. 1: DP_array) (See paragraph [0023] and paragraph [0029], lines 10-18: the dark points caused by the pixel units corresponds to a shadow cast by at least a plurality of light-emitting pixels).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the biometric device (as taught by Zhang) by including the reference image indicative of a shadow cast by at least the plurality of light-emitting pixels (as taught by Li). Doing so would allow for the lattice interference caused by different sizes of the displaying pixel units or non-alignment between the display pixel array and the image sensing array to be captured and removed (See Li, paragraph [0029], lines 10-18 and [0031], lines 1-9).

Regarding Claim 22, Zhang in view of Li teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang teaches:
The biometric device of claim 21, wherein the plurality of memory cells (See paragraph [0104]: since the memory cells included in the memory 820 store the reference image, it is also configured to subtract the reference image by providing it to the processor 810 via the bus 830 in FIG. 8) is further configured to subtract the reference image from a raw image (See FIG. 4: Image B) acquired by the light-sensing pixels to form a pure biometric pattern image (See paragraph [0075]: a detection fingerprint image corresponds to a pure biometric pattern image).

Regarding Claim 23, Zhang in view of Li teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang teaches:
The biometric device of claim 22, wherein the pure biometric pattern image is indicative of at least one of a fingerprint, an iris, or a face (See paragraph [0061], lines 13-16 and paragraph [0075]).

Regarding Claim 25, Zhang in view of Li teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang teaches:
The biometric device of claim 21, further comprising a touch sensor (See paragraph [0045]) configured to activate at least one of the plurality of light-emitting pixels or the plurality of light-sensing pixels  (See paragraph [0041]) (See paragraph [0092], lines 1-13: fingerprint detection is performed when the user’s finger touches the fingerprint detection region of the electronic device).

Regarding Claim 26, Zhang in view of Li teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang teaches:
The biometric device of claim 21, further comprising a plurality of optical devices disposed in front of the plurality of light-sensing pixels to concentrate or focus reflected light upon the plurality of light-sensing pixels (See paragraph [0046], lines 9-19: a micro-lens array).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Flament, and in further view of Abiko et al. (US 20060056700 A1), hereinafter Abiko.

Regarding Claim 9, Zhang does not explicitly teach:
The method of claim 1, wherein obtaining the at least one of the plurality of images as the first reference image includes:
obtaining a plurality of first values by performing a spatial signal processing on the plurality of images, respectively;
obtaining a plurality of second values by performing a frequency signal processing on the plurality of images, respectively; and
selecting at least one image among the plurality of images as the first reference image based on the plurality of first values, a predetermined first threshold value, the plurality of second values, and a predetermined second threshold value.
However, in the same field of endeavor, fingerprint imaging (Flament, Abstract), Flament teaches:
obtaining at least one of a plurality of images as a first reference image (See paragraph [0116]: the process of capturing multiple darkfield candidate images, and selecting an actual darkfield image from the  darkfield candidate images corresponding to the claimed process) includes:
obtaining a plurality of first values by performing a spatial signal processing on the plurality of images, respectively (See paragraph [0117], lines 6-14: obtaining spatial frequencies of each of the darkfield candidate images corresponds to obtaining a plurality of first values by performing a spatial signal processing on the plurality of images, respectively); and
selecting at least one image among the plurality of images as the first reference image based on the plurality of first values and a predetermined first threshold value (See paragraph [0117], lines 6-14: determining that spatial frequencies related to a fingerprint are not present in the darkfield candidate images to select a darkfield image corresponds to selecting at least one image among the plurality of images as the first reference image based on the plurality of first values and a predetermined first threshold value).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Zhang) so obtaining the at least one of the plurality of images as the first reference image includes the claimed steps (as taught by Flament). Doing so would ensure that the first reference image is not representative of a fingerprint of the user (See Flament, paragraph [0117]).
Zhang in view of Flament does not explicitly teach:
obtaining the at least one of the plurality of images as the first reference image includes:
obtaining a plurality of second values by performing a frequency signal processing on the plurality of images, respectively; and
selecting at least one image among the plurality of images as the first reference image based on the plurality of second values, and a predetermined second threshold value.
However, in the same field of endeavor, biological information detection (Abiko, paragraph [0003]), Abiko teaches:
	obtaining at least one of a plurality of images (See FIGS. 3(a) and 3(c), showing a plurality of images) as a first reference image (See FIG. 3(c), showing a first reference image) includes:
	obtaining a plurality of second values by performing a frequency signal processing on the plurality of images, respectively (See FIGS. 3(b) and 3(d), showing a plurality of second values being obtained by performing a frequency signal processing on the plurality of images, as discussed in paragraph [0057]); and
	selecting at least one image among the plurality of images as the first reference image based on the plurality of second values, and a predetermined second threshold value (See paragraph [0101]: the background image is determined based on the number of peaks in the pixel frequency distribution).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Zhang in view of Flament) so obtaining the at least one of the plurality of images as the first reference image includes the claimed steps (as taught by Abiko). Doing so would allow for a region in which meaningful biological information exists to be extracted (See Abiko, paragraph [0063]).

Regarding Claim 10, Zhang in view of Flament, and in further view of Abiko teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang in view of Flament, and in further view of Abiko teaches:
The method of claim 9, wherein, among the plurality of images, at least one image having a respective first value smaller than or equal to the first threshold value (See Flament, paragraph [0117], lines 6-14: determining that spatial frequencies related to a fingerprint are not present in the darkfield candidate images to select a darkfield image corresponds to at least one image having a respective first value smaller than or equal to the first threshold value being selected as the first reference image) and having a respective second value smaller than or equal to the second threshold value is selected as the first reference image (See Abiko, paragraph [0101]: determining the background image is determined based on the number of peaks in the pixel frequency distribution corresponds to at least one image having a respective second value smaller than or equal to the second threshold value being selected as the first reference image).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Li as applied to claim 22 above, and further in view of Lee.

Regarding Claim 24, Zhang in view of Li does not explicitly teach:
The biometric device of claim 22, wherein the reference image and the raw image are obtained contemporaneously.
However, in the same field of endeavor, methods for user authentication (Lee, paragraph [0002]), Lee teaches:
	A reference image and a raw image are obtained contemporaneously (See paragraph [0045], lines 1-5: a raw image is obtained in step S360 of FIG. 3) (See paragraph [0046], lines 12-20 and paragraph [0048], lines 1-10: a reference image, corresponding to the background image data, is obtained immediately before (before T2 in FIG. 5) or immediately after (after T3 in FIG. 5) the first image. Therefore, the raw image and the reference image are obtained contemporaneously, within the time period shown in FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Zhang in view of Li) so the reference image and the raw image are obtained contemporaneously (as taught by Lee). Doing so would allow the reference image to reflect the latest states of residual fingerprints or foreign substances on the fingerprint input window, while minimizing the adverse effect caused by residual image data (See Lee, paragraph [0046], last five lines and paragraph [0048], last six lines).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Huang; Jiandong (US-20160247010-A1): pertinent for its teaching of a biometric device that obtains a reference image (See paragraph [0049]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/              Examiner, Art Unit 2692